Citation Nr: 0813614	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  03-05 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a separate rating for a left hand ulnar 
nerve injury secondary to residuals of a left hand gunshot 
wound with a fractured fifth metacarpal, and residuals 
extensor tendon fifth finger lacerations with retained 
foreign body.  

2.  Entitlement to an increased rating for residuals of a 
left hand gunshot wound with a fractured fifth metacarpal, 
and residuals extensor tendon fifth finger lacerations with 
retained foreign body, currently rated as 30 percent 
disabling.

3.  What evaluation is warranted for right hand tendonitis 
from September 4, 2001?

4.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from September 4, 2001?


REPRESENTATION

Appellant represented by:	Joseph Moore, Esquire

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

As the veteran perfected an appeal to the initial ratings 
assigned following the grants of service connection for PTSD 
and tendonitis of the right hand, the Board has characterized 
these issues in accordance with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of 
compensation.  For the reasons stated below, the claims have 
been characterized as shown on the title page of this 
decision.

In May 2005, the Board determined that since September 4, 
2001, the criteria for an initial compensable evaluation for 
tendonitis of the right hand had not been met.  The Board 
also found that a rating in excess of 30 percent for 
residuals of a left hand gunshot wound with a fractured fifth 
metacarpal, and residuals of extensor tendon fifth finger 
lacerations with retained foreign body was not warranted.  
Further, the Board determined that since September 4, 2001, 
the scheduler requirements for a 50 percent rating for PTSD 
had been met.  Finally, the Board remanded the issue question 
whether a separate rating was warranted for a left had ulnar 
nerve injury secondary to residuals of a left hand gunshot 
wound.

In April 2006, the merits of the Board's May 2005 decision 
were the subject of a Joint Motion for Remand (Joint Motion) 
by the parties to the Court.  In April 2006, the Court 
remanded the case, and in June 2006, the Board remanded the 
case to the RO.

As noted in the Board's May 2005 decision, the veteran has 
raised the issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.  As that issue was not developed or 
certified for appellate review, the matter was referred to 
the RO for appropriate action.  In a June 2005 deferred 
rating decision the RO indicated that the veteran was to be 
provided a VA Form 8940 for his TDIU claim.  This does not 
yet appear to have been accomplished.  Hence, the matter 
again needs to be referred to the RO for appropriate action.  

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  Since September 4, 2001, the veteran's PTSD has not been 
manifested by occupational and social impairment with 
deficiencies in most areas.

2.  Since September 4, 2001, the veteran's right hand has 
demonstrated full function, and tendonitis has not been 
productive of limitation of motion or ankylosis of the wrist.

3.  The residuals of a left hand gunshot wound with fractured 
fifth metacarpal and residuals of lacerations of a fifth 
finger extensor tendon with retained foreign body are 
manifested by a severe Muscle Group VII injury.


CONCLUSIONS OF LAW

1.  Since September 4, 2001, the criteria for a rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.130, Diagnostic Code 
9411 (2007).

2.  Since September 4, 2001, the criteria for an initial 
compensable evaluation for tendonitis of the right hand have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5214(2007).

3.	The criteria for an evaluation in excess of 30 percent 
for residuals of gunshot wound to the left hand with a 
fractured fifth metacarpal and residuals of lacerations 
of extensor tendon fifth finger with retained foreign 
body have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.73, 
Diagnostic Code 5307 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in a February 2003 
statement of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  The 
statement of the case also notified the claimant of the need 
to submit all pertinent evidence in his possession.  
Concerning what essentially continues to be two initial 
higher rating claims now before the Board, as well as the 
claim concerning entitlement to an increased rating for 
residuals of gunshot wound to the left hand with a fractured 
fifth metacarpal, and residuals extensor tendon fifth finger 
lacerations with retained foreign body, the February 2003 
statement of the case informed the veteran of the specific 
rating criteria which would provide a basis for higher 
ratings.  VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.   The increased rating claims were subsequently 
readjudicated in an October 2007 supplemental statement of 
the case.  In August 2006 the veteran was provided with 
notice of the type of evidence necessary to establish 
disability ratings and effective dates.  The veteran has 
actual knowledge of the pertinent rating criteria, he has 
been provided an opportunity to respond to VA notices and the 
claims have been readjudicated.

Factual Background

The veteran suffered a gunshot wound to the left hand with an 
open comminuted fracture of the fifth metacarpal, laceration 
of extensor tendon to the fifth digit, loss of sensory nerve 
to the fifth and ulnar one-half of the fourth fingers.  

A September 2001 VA psychological evaluation revealed 
diagnoses of rule out PTSD, rule out alcohol abuse, and 
cannabis abuse.

During a December 2001 VA psychology evaluation, the veteran 
reported that he experienced startle response, anger, over 
arousal symptoms when thinking of Vietnam, sleep disturbance, 
nightmares, avoidance, and isolation.  He stated that he must 
watch others in restaurants and would not put his back to a 
room.  He does not go to the movies.  He does go to the 
supermarket and mall.  He was employed as a firefighter and 
had been for the past 28 years.  He had been married for 31 
years.

Examination revealed an alert and oriented individual with no 
signs of psychosis.  The veteran was mentally competent.  His 
mood was described as irritable, angry, or depressed, 
passive, and withdrawn.  He was quiet, thoughtful, and 
cooperative.  He reported that he was usually anxious about 
safety issues.  He denied ideation, intent, and planning for 
both suicide and homicide.  The examiner opined that the 
veteran's PTSD was severe and responsible for a serious 
impairment of occupational and social functioning.  The 
examiner diagnosed chronic PTSD and alcohol abuse, and 
assigned a global assessment functioning (GAF) score of 60.

The veteran was accorded a VA PTSD examination in February 
2002.  He reported having nightmares, being hyper vigilant, 
and problems with anger management.  He reported sleeping 
with a gun nearby.  He was restricted socially but generally 
got along with most people both socially and professionally.  
He was captain with the fire department.  He was married with 
two sons.  There is some tension between him, his wife, and 
sons.  He described himself as being more emotional around 
Oriental people.

Examination revealed a well-oriented individual.  His speech 
rate, flow, vocabulary, and relevance were all within normal 
limits.  His eye contact was normal.  He seemed pleasant and 
cooperative.  His mood was euthymic.  The focus of his 
attention was directable and was not overly distracted, 
tangential, or preservative.  The diagnosis was mild to 
moderate PTSD.  A GAF score of 60 was assigned.

The veteran was accorded a VA bones and fractures examination 
in March 2002.  He complained of a decrease in strength in 
the left hand and some residual numbness around the donor 
site of the bone graft.  It was noted that he was left hand 
dominant, however, his service medical records reflect that 
the veteran is right handed.  See, e.g., the veteran's 
January 1971 physical evaluation board report.

An examination of the left hand revealed a short fifth 
metacarpal, lacking approximately one-half inch of reaching 
the same level as the fourth metacarpal head.  There was an 
irregularity over the dorsum of the fifth metacarpal.  An 
evaluation of the fingers of the left hand revealed that the 
fifth finger did not come within an inch of touching the 
palm.  The range of motion of the metacarpal phalangeal joint 
was to 10 degrees as opposed to a normal of 90 degrees.  The 
proximal interphalangeal joint range of motion was from 0 to 
90 degrees, which was normal.  The distal interphalangeal 
joint range of motion was from 0 to 10 degrees as opposed to 
a normal 0 to 90 degrees.  There was some hypesthesia of the 
volar surface of the fifth finger and one-half of the fourth 
finger.  His grasp was quite weak on the left hand.  The 
pertinent diagnoses were residuals of a gunshot wound of the 
left hand with marked residual disability and loss of 
function of the fifth finger such that it was equivalent to a 
total loss of total finger, and residual hypesthesia around 
the donor site of the bone graft at the left olecranon.

An examination of the right hand and wrist was unremarkable, 
except for some pain on full lower flexion of the wrist.  
Right hand function was full.  The diagnosis was tendonitis 
of the right wrist that had subsided with treatment of 
steroid injections.

VA outpatient treatment records dated from January to March 
2002 address care for anger and alcohol abuse.  The veteran 
reported the he experienced feelings of isolation, and sleep 
disturbance.  There was no indication of thought disorder 
psychosis, and no evidence of suicidal or homicidal ideation.  
He was diagnosed with mild to moderately severe PTSD, in 
partial remission, alcohol abuse continuous, and marijuana 
abuse, continuous.

In a February 2002 statement, Peter Roos, M.D., reported that 
due to the veteran's permanent injury to his left hand, he 
had to increase the usage of his right hand.  As a result of 
the stress on his right hand, the veteran developed arthritis 
and tendonitis that caused considerable discomfort.

VA outpatient treatment records on file, dated from March 
2002 to June 2006, show the veteran's receipt of treatment 
for PTSD.  These include an April 2002 progress note showing 
that the veteran was neither psychotic, suicidal, nor 
homicidal.  A December 2005 progress note, while including a 
diagnosis of PTSD, shows that essentially normal 
psychological findings were reported.  A May 2006 progress 
note includes a GAF score of 61.  His mood was noted to be 
mildly depressed, his affect was bland, but insight and 
judgment remained intact.  A June 2006 progress note shows 
that the veteran complained of trouble sleeping, being always 
vigilant for danger, and being irritable on a daily basis.  
He was not psychotic, suicidal, or homicidal.  

A March 2006 handwritten letter on "VA Boston Healthcare 
System" letterhead paper, and purporting to have been signed 
by three different medical providers, indicates that the 
veteran suffers from decreased use of his left hand and wrist 
due to multiple abnormalities.  These abnormalities were 
noted to result in a presentation similar to an ulnar nerve 
injury.  

The report of a November 2006 VA orthopedic examination shows 
that the veteran complained of problems affecting his left 
wrist and fingers.  The veteran was reported to right hand 
dominant.  Joint symptoms were negative for deformity, giving 
way, flare-ups, and inflammation.  Pain and stiffness was 
present.  

Examination of the left wrist showed range of motion findings 
reflective of ulnar deviation from 0 to 30 degrees, radial 
deviation from 0 to 20 degrees, dorsiflexion (extension) from 
0 to 50 degrees, and palmar flexion from 0 to 40 degrees.  
Right wrist range of motion findings included ulnar deviation 
from 0 to 40 degrees, radial deviation from 0 to 20 degrees, 
dorsiflexion (extension) from 0 to 60 degrees (active) and 0 
to 50 degrees (passive), and palmar flexion from 0 to 60 
degrees.  X-ray examination showed no acute pathology of the 
left wrist, and no evidence of an acute fracture or 
dislocation of the right wrist.  An absent pinprick sensation 
on the left 4th and 5th fingers were also reported.  Left hand 
pain and minimal right hand tendonitis were diagnosed.  The 
veteran was noted to have decreased left hand manual 
dexterity and decreased strength.  The examiner added that 
the veteran's right hand tendonitis resulted in minimally-
decreased range of motion due to overuse caused by the 
veteran's compensating for his left hand difficulties.  

The veteran was afforded a VA PTSD examination in November 
2006.  He reported retiring from his employment as a fireman 
in 2004.  The veteran admitted to abusing alcohol and 
marijuana use.  

Examination showed the veteran to be depressed with a flat 
effect.  No evidence of a thought disorder was observed.  He 
denied delusions and hallucinations, and added that he was 
neither suicidal or homicidal.  Speech was normal.  He did 
indicate that he had nightmares of Vietnam about twice a 
week, but no longer had flashbacks.  The veteran did 
acknowledge continuing hypervigilence, and problems with his 
temper.  He added that he was socially isolated, and added 
that he felt his PTSD had considerably worsened since 
September 11, 2001.  Chronic, moderately severe PTSD was 
diagnosed.  Also diagnosed was alcohol and marijuana abuse.  
A GAF score of 50 was supplied.  

Laws and Regulations/Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple (staged) ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  Fenderson.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

PTSD

The April 2002 RO decision granted service connection for 
PTSD and assigned a 30 percent evaluation effective from 
September 4, 2001.  The veteran appealed.  In May 2005, the 
Board increased the evaluation assigned to the PTSD to 50 
percent, effective September 4, 2001.  As noted in the 
INTRODUCTION, an April 2006 Joint Motion vacated the Board's 
May 2005 decision.  In essence, the Joint Motion found that 
in May 2005 the Board "merely noted that the Appellant did 
not suffer from the symptoms listed in the 70 percent 
criteria," and failed to provide an adequate discussion 
regarding appellant's symptomatology, in relation to a 70 
percent or total scheduler rating"  

With regard to psychiatric disorders, regulations provide 
that the frequency, severity, and duration of psychiatric 
symptoms must be considered as well as the length of, and the 
veteran's ability to adjust during, periods of remission.  
The evaluation assigned must be based on all the evidence of 
record that bears on occupational and social impairment and 
not merely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  The extent of social impairment must be 
considered but the evaluation may not be based solely on 
social impairment.  38 C.F.R. § 4.126(b).  Finally, the 
evaluation assigned a psychiatric disorder depends on the 
occupational and social impairment actually caused by 
psychiatric symptoms.  38 C.F.R. § 4.130.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD), a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks more 
frequent than once a week; difficulty understanding complex 
commands; impairment of memory characterized by, for example, 
forgetting to complete tasks or the retention of only highly-
learned material; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

In a statement accompanying his March 2003 Substantive 
Appeal, the veteran contended that he was having problems 
maintaining employment, that he was experiencing increased 
stress from the current war, and difficulty responding to 
serious fires.  As noted in the course of his November 2006 
VA PTSD examination the veteran informed the examiner that he 
had retired in 2004, after working as a fireman for 31 years.  

After reviewing the record, the Board finds that the evidence 
does not support a disability rating in excess of 50 percent 
for PTSD.  

The available evidence does not show occupational impairment, 
with deficiencies in most areas.  There is no evidence of 
such symptoms as intermittently illogical, obscure, or 
irrelevant speech.  There is no evidence of suicidal 
ideation, obsessional rituals, near-continuous panic or 
depression affecting the ability to function independently, 
or neglect of personal appearance and hygiene.  The veteran 
has consistently denied suicidal ideation.

A VA PTSD examination report and treatment records reveal 
that the veteran reports having frequent nightmares, 
flashbacks, and intrusive thoughts of his wartime 
experiences.  He reports being hyper vigilant and withdrawn 
from others.  He reports having trouble sleeping, and 
avoiding stimuli that remind him of his wartime experiences.  
He reports having outbursts of anger.  Reportedly his only 
significant contact with others is his relationship with his 
spouse and children.  While the veteran is oriented, alert, 
goal directed and without suicidal or homicidal ideation, the 
appellant still suffers from PTSD symptomatology, and the 
evidence indicates that these symptoms have an impact on his 
life.

The record reflects, however, that the examiner of December 
2001 noted a GAF score of 60, the examiner of March 2002 
noted a GAF score of 60., and the examiner in November 2006 
noted a GAF of 50.  According to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV), a score of 50 denotes serious symptoms or serious 
impairment in social or occupational functioning.  A score of 
60 denotes a moderate level of symptomatology.  As the Board 
found in May 2005 that the December 2001 VA examiner had 
described the veteran's PTSD as severe and stated it had a 
serious impairment on his life both socially and 
professionally, at that time the rating assigned for the PTSD 
was increased to 50 percent.  

The medical evidence does not, however, support an evaluation 
of 70 percent disabling.  Specifically, in reviewing the 
above-discussed examination findings, the veteran denied 
suicidal ideation in December 2001, April 2002, and June and 
November 2006.  The record is also absent for psychiatric-
based clinical evidence of speech irregularities or problems 
associated with panic.  While the veteran has complained of 
being hypervigilant (see December 2001 and November 2006 VA 
psychiatric evaluation/examination findings), such findings, 
when considered in relation to the other many symptoms 
reported during the course of this appeal period, are not 
sufficient to warrant a rating of 70 percent.  While the 
Board acknowledges that a GAF score of 50 was provided by the 
examiner in November 2006, this one isolated score, when 
compared with all other above-discussed and reported medical 
information on file concerning the degree of impairment 
caused the veteran by his service-connected PTSD, does not 
warrant the assignment of a 70 percent rating at any time 
during the appellate period.  Moreover, the assigned GAF 
score of 50 represents the "global" assessment of the 
veteran's functional ability, and it must be noted that the 
appellant also suffers from a history of alcohol and 
marijuana abuse, hypertension, and back pain, all of which 
are not service connected, and none of which have been shown 
to be related to post traumatic stress disorder. 

The Board has the decisions in Mittleider v. West, 11 Vet. 
App. 181 (1998); Shoemaker v. Derwinski, 3 Vet. App. 248 
(1992); and Mauerhan v. Principi, 16 Vet. App. 436, 442-43 
(2002), when it held that "the evidence considered in 
determining the level of impairment under 38 C.F.R. § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code."  Consideration of this legal finding was thoughtfully 
considered in the Board's consideration of the psychiatric-
based evidence on file which was utilized to rate this 
instant matter.  The rating to be assigned, however, based on 
the Board's consideration of the complete evidentiary record 
dated during the appeal period, as noted, is 50 percent, and 
not 70 percent.  Simply put, when looking at the 
manifestations of PTSD alone, the preponderance of the 
evidence is against finding that the appellant's disorder is 
manifested by suicidal ideation, obsessional rituals, 
intermittently illogical, obscure or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently; impaired impulse control; spatial 
disorientation; or a neglect of personal appearance and 
hygiene.

Tendonitis of the Right Hand

The veteran's tendonitis of the right hand has been rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5214.  
Under the provisions of Diagnostic Code 5214, a 20 percent 
evaluation is warranted for favorable ankylosis of the minor 
wrist in 20 degrees to 30 degrees dorsiflexion.

Standard ranges of motion of the wrist are extension 
(dorsiflexion) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I (2007).

Under Diagnostic Code 5215, when dorsiflexion (extension) of 
the wrist of the hand (whether dominant or non-dominant) is 
limited to less than 15 degrees, a 10 percent rating is 
warranted.  Palmar flexion limited in line with the forearm 
is evaluated as 10 percent disabling.

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirement for a compensable 
rating are not met.  38 C.F.R. § 4.31 (2007).

In this case, the examination report of March 2002 revealed 
no limitation of motion of the wrist whatsoever.  The 
examiner stated that there was full function of the right 
hand.  Similarly, while review of the November 2006 VA 
orthopedic examination report shows slight decreases in the 
reported extension (to 60 degrees), palmar flexion (to 60 
degrees), and ulnar deviation (to 40 degrees) ranges of 
motion, there is no evidence that the veteran has 
demonstrated since the initial grant of service connection a 
compensable limitation of extension or palmar flexion of his 
right wrist, or that his right wrist is ankylosed.  
Therefore, the preponderance of the evidence is against an 
initial compensable rating for tendonitis of the right hand.  

The April 2006 Joint Motion notes the February 2002 letter 
supplied by Dr. Roos.  That letter noted that the veteran had 
"considerable discomfort" with increased use of his right 
hand.  The Joint Motion further observed that in May 2005 the 
Board's analysis of this matter failed to reference 38 C.F.R. 
§§ 4.40 and 4.45, or the Court's finding in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Id.  

When assigning a disability rating it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  DeLuca.  Under 38 
C.F.R. §§ 4.40 and 4.45, the rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain, as supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

The Board has considered, following its review of the 
complete medical evidence of record dated during the period 
since September 4, 2001, whether an additional rating should 
be given for functional loss due to weakness, fatigability, 
incoordination or pain on movement of the veteran's right 
wrist.  In this case, however, while mindful of the reference 
to "considerable discomfort" in Dr. Roos' February 2002 
letter, the March 2002 VA examination revealed an 
unremarkable right wrist and hand save for some pain on full 
lower flexion of the wrist.  Moreover, the November 2006 VA 
orthopedic examination revealed no credible evidence of pain 
on use or during flare-ups, no abnormal movement, no 
fatigability, no incoordination, or nor any other such 
factors showing that the right wrist was so limited in motion 
as to justify a compensable rating.  See 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5214 and 5215; DeLuca.  As 
such, the Board finds that the preponderance of the most 
competent and probative medical opinions, which were based on 
examination of the veteran and consideration of the claims 
file, are against the claim.  

The benefit sought on appeal is denied.

Residuals of Gunshot Wound of the Left Hand with Fracture of 
the Fifth Metacarpal

During the veteran's March 2002 VA examination it was noted 
that he was left-handed.  This notation is inconsistent with 
the overall evidence of record.  Indeed, the service records 
and immediate post service records indicate that the veteran 
is right hand dominant.  Further, in the course of his 
November 2006 VA orthopedic examination he was noted to be 
right hand dominant.  Therefore, the Board finds that the 
disability in question pertains to the minor extremity.

The veteran is assigned a 30 percent schedular disability 
rating pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5301 
which governs disability of Muscle Group I, the extrinsic 
muscles of the shoulder girdle, specifically the trapezius, 
the levator scapulae, and the serratus magnus, affecting 
upward rotation of the scapula and elevation of the arm above 
the shoulder level.  A 30 percent maximum rating is warranted 
for severe injury to this muscle group in the nondominant 
arm.

After reviewing the evidence summarized above, however, the 
Board finds that the residuals of gunshot wound of the left 
hand are most appropriately rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5307 because that Diagnostic Code deals with 
flexion of the minor wrist and fingers, which is the precise 
disability here on appeal, as identified in the March 2002 VA 
bones examination.  Accordingly, the veteran's left hand 
disability will be evaluated under Diagnostic Code 5307.  
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

Guidance is given under the Rating Schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56 (2007).  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Severe disability of the muscles results from through and 
through or deep penetrating wound with extensive debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability:  
(a) X-ray evidence of minute multiple scattered foreign 
bodies; (b) adhesion of the scar; (c) diminished muscle 
excitability on electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile; or (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.

The current 30 percent rating has been assigned under the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5307.  That 
evaluation is the maximum under that diagnostic code.  The 
evaluation contemplates a severe injury to Muscle Group VII, 
which controls flexion of the minor wrist and fingers.

Diagnostic Codes 5308 and 5309 provide evaluations for 
injuries to other muscle groups of the hand but provide a 
maximum evaluation of 20 percent.  38 C.F.R. 4.73, Diagnostic 
Codes 5308, 5309 (2007).

The veteran's disability could also be rated on the basis of 
limitation of motion or amputation of individual fingers.  
The above-cited medical evidence reflects that the veteran's 
disability mainly involves the little finger with some minor 
involvement with the ring finger.  Even if this disability 
were to be rated as amputation of both fingers, the rating 
schedule provides no more than a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5151 (2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation and he is not entitled to disability rating in 
excess of 30 percent.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2007).  The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as a marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

It does not appear that the veteran has an "exceptional or 
unusual" disability.  He has not required any recent periods 
of hospitalization for his left hand disability.  There is no 
evidence in the claims file to suggest that marked 
interference with employment is the result of the condition.  
The veteran is retired, after a 30 year plus career with the 
fire department, and there is no evidence that the appellant 
retired early due to his left hand gunshot wound residuals.  
Thus, the Board finds that the left hand disability is 
appropriately rated under the schedular criteria, and that 
referral for extraschedular consideration is not warranted.

In reaching these increased rating decisions the Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the instant claims, 
the doctrine is not otherwise for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a rating in excess of 50 percent for PTSD 
since September 4, 2001, is denied.  

Entitlement to a compensable rating for tendonitis of the 
right hand since September 4, 2001, is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of gunshot wound to the left hand with fractured fifth 
metacarpal and residuals of lacerations of extensor tendon 
fifth finger with retained foreign body is denied.


REMAND

In May 2005, the Board remanded the question whether the 
appellant was entitled to a separate rating for residuals of 
a left hand ulnar nerve injury secondary to residuals of a 
left hand gunshot wound.  In this respect, the record shows 
that since an April 2002 rating decision Diagnostic Code 8516 
(ulnar nerve disability) has been linked in rating decisions 
to Diagnostic Code 5301 (Injury to Muscle Group I) [PLEASE 
NOTE DISCUSSION ABOVE CONCERNING THE CHOICE OF DIAGNOSTIC 
CODES FOR RATING THE APPELLANT'S SERVICE CONNECTED MUSCLE 
INJURY DUE TO A GUNSHOT WOUND.]  At no time, however, since 
the Board's May 2005 remand has the question of entitlement 
to a separate rating for the ulnar injury been directly 
addressed.  As such, the development ordered in May 2005 
remains incomplete, and further development is required.  
Stegall v. West, 11 Vet. App. 271 (1998).  If a separate 
rating is not in order, the AMC should provide reasons and 
bases for their decision in a rating decision, and 
appropriately inform the appellant in a supplemental 
statement of the case.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  

As noted in May 2005, the facts of this case require that the 
veteran be afforded a neurological VA examination, so that 
the neurological component of his service-connected left hand 
ulnar nerve injury can be evaluated.  While such an 
examination was requested to have taken place as part of the 
remands issued by the Board in May 2005 and June 2006, the 
veteran has yet to be afforded a VA neurologic examination.  

In light of the foregoing, the Board finds that additional 
action is necessary on the part of the RO.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded a neurological 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  
Appropriate clinical studies and 
examination of the left hand ulnar nerve 
injury must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the latest AMIE worksheet for rating the 
ulnar nerve, the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of any left ulnar nerve 
disability.

In addition to any other information 
required by the AMIE worksheet, the 
examiner must provide an opinion as to 
whether the left ulnar nerve 
impairment/paralysis is best 
characterized as complete or incomplete, 
and if incomplete whether it is mild, 
moderate, or severe.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2007).

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  Following completion of the 
foregoing, the RO must review the claim 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

4.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and assign 
a separate initial rating pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8516 
for the veteran's left ulnar nerve 
injury.  The veteran and his 
representative should then be provided a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105 (West 
2002), which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The RO must ensure that VA 
has complied with the provisions of the 
VCAA, to include the decision in Vazquez-
Flores v. Peake, ___ Vet. App. ___, No. 
03-0355 (Jan. 30, 2008), to include 
providing the veteran full notice of the 
provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8516.  They should then 
be afforded an applicable time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


